UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
-------------------------------------------------------------x
                                                                 :
MSC MEDITERRANEAN SHIPPING COMPANY
                                                                 :
S.A.,
                                                                 :   18-CV-10788 (RA)
                                      Plaintiff,                 :
                                                                 :       ORDER
                     -against-                                   :
                                                                 :
AIRLIFT MARINE SERVICES PVT LTD., et al.,                        :
                                                                 :
                                      Defendants.                :
-------------------------------------------------------------x

         ONA T. WANG, United States Magistrate Judge:

         It has come to the Court’s attention that Defendant Airlift Marine Services, PVT LTD.

(“Airlift”) and its counsel have requested to be excused from attending the settlement

conference scheduled for Wednesday, November 20, 2019. The parties shall meet and confer

on whether they wish to proceed with the settlement conference on November 20 if Airlift

and/or its counsel are not present.

         The parties shall file a joint status letter by 2:00 pm on November 19, 2019. If a joint

status letter is not practicable, the Court will also accept ex parte submissions to Chambers via

email.


         SO ORDERED.



                                                                         s/ Ona T. Wang
Dated: November 18, 2019                                                            Ona T. Wang
       New York, New York                                                  United States Magistrate Judge
